Hawkins, Justice.
A petition for mandamus wás filed in Jackson Superior Court by Mr. and Mrs. T. J. Mathews against Jackson Electric Membership Corporation, seeking to compel the construction of an electric line to their home. To the petition as amended a general demurrer was filed, and the exception here is to the overruling of the demurrer. Held: “The only assignment of error in the bill of exceptions being to a judgment overruling the defendant’s demurrer to a petition for mandamus, the bill of exceptions is prematurely brought and must be dismissed.” Ledford v. McConnell, 200 Ga. 38 (36 S. E. 2d 102). See also Bridges v. Poole, 176 Ga. 500 (168 S. E. 577); Nichols v. Hampton, 198 Ga. 327 (31 S. E. 2d 659); Code (Ann. Supp.) § 64-110.

Writ of error dismissed.


All the Justices concur.